DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This office action is responsive to amendments and remarks filed on 31 August 2021. Claims 1-13 are pending in the application. Claims 1-2, 9 and 11-12 are amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection module”, “evaluation module” and “communication module” in claims 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0359008 A1) in view of Luo et al. (US 2017/0303167 A1).

Regarding claim 1, Wang discloses a method for allocating at least one wireless channel to an access point, the method being performed by at least one of a plurality of access points, the method comprising: 
- detecting at least one neighbouring access point operating within at least one available wireless spectrum ([0097] disclosing access points (APs) detect medium occupancy in other BSSs; [0075] disclosing upon detecting an OBSS by the AP; Fig. 5, [0094]-[0095] disclosing APs operating in an overlapping basic service set (OBSS) which may experience interference from each other when they operate on at least partially overlapping channels; ; [0181] disclosing overlapping networks are neighboring networks; [0113] and [0115]; Fig. 4, [0073]-[0075]); 
- iteratively selecting at least one optimal target wireless channel from a plurality of wireless channels present within the at least one available wireless spectrum (Fig. 4, [0075] disclosing APs select channels having an associated channel width from the available spectrum; [0187]-[0189] disclosing the requesting AP selects the best wireless channel and inquires with the other access points (CorAps) if this is compatible with the CorAps primary channels and if a REJECT response is received, the requesting AP repeats the process until it receives a SUCCESS response from all CorAps indicating the selected primary wireless channel is compatible), wherein the at least one optimal target wireless channel is selected from the plurality of wireless channels based on measured interference ([0187]-[0189] the best target primary channel is selected once every iteration); 
- automatically transmitting a request message to each of the at least one neighbouring access point (Fig. 16, 162a, 1612b, [0187] disclosing the requesting AP transmits coordination request information elements (IEs) to other APs; Fig. 13, [0163]-[0165])  to check if each of the at least one optimal target wireless channel having the associated channel width is acceptable to the at least one neighbouring access point (this feature is recited as a feature of intended use and is not considered limiting to the claimed invention; however, [0188] disclosing APs which receive the coordination request evaluate the primary channel request and examine whether the new primary channel request is compatible their own primary channels); 
- receiving one of a positive response and a negative response from each of the at least one neighbouring access point (Fig. 16, 1613a, 1613b, [0188]-[0189] disclosing a response is received indicating SUCCESS or REJECT, it is noted that only one alternative (positive response or negative response is required to satisfy the claim)), wherein 
the positive response is received in an event each of the at least one optimal target wireless channel having the associated channel width is acceptable to the at least one neighbouring access point ([0188] disclosing SUCCESS is indicated if there is no conflict), and 
the negative response is received in an event each of the at least one optimal target wireless channel having the associated channel width is not acceptable to the at least one neighbouring access point ([0189] disclosing REJECT is indicated if there is a conflict); and 
- allocating the at least one optimal target wireless channel having the associated channel width, in an event the positive response is received from each of the at least one neighbouring access point ([0189]-[0190] disclosing upon receiving SUCCESS from all APs the requesting AP and switches to the new primary channel).
Wang does not expressly disclose the following; however, Luo discloses selecting a channel having a highest associated channel width from the at least one wireless channel ([0004], disclosing channel widths of 20, 40, 80 and 160 MHz; [0065] disclosing “a channel is selected from a higher bandwidth to a lower bandwidth. This realizes a purpose that a channel is flexibly detected, an idle channel with a higher bandwidth can be detected more quickly”; [0122] disclosing if 160 MHz is busy, selecting 80 MHz and so on and so forth).
It would have been obvious to one of ordinary skill in the art to modify the teaching in Wang with the disclosure of Lou because this leads to detection of higher bandwidth more quickly with more easily implemented high bandwidth ([0050]).

Regarding claim 2, Wang further discloses the method as claimed in claim 1, further comprising transmitting a channel setting information of the at least one optimal target wireless channel having the associated channel width to each of the at least one neighbouring access point which transmits the positive response (Fig. 16, 1615a, 1615b, [0189]-[0190] when SUCCESS is received from all APs, switching to the new channel is announced).

Regarding claim 3, Wang further discloses the method as claimed in claim 2, wherein the channel setting information comprising a primary target channel number having the associated channel width ([0166] disclosing primary channels may be indicated by one or more sets of (channel number, bandwidth)).

Regarding claim 4, Wang further discloses the method as claimed in claim 1, wherein the plurality of access points has a maximum operating channel width (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard has a maximum of 160 MHz).

Regarding claim 5, Wang further discloses the method as claimed in claim 4, wherein the maximum operating channel width is maximum channel width based on an 802.11 standard (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard has a maximum of 160 MHz).

Regarding claim 6, Wang further discloses the method as claimed in claim 1, wherein the plurality of wireless channels is obtained by removing at least one of the wireless channels which are already allocated to at least one of the plurality of neighbouring access points and the wireless channels which are already rejected by the at least one neighbouring access point ([0075] disclosing “the selected primary channel may not be identical to the secondary 20 MHz channel of any existing BSS with a 40 MHz, 80 MHz, 160 MHz, or 80+80 MHz operating channel bandwidth”; [0184] “If REJECT is received, requesting AP 1501 may then choose a new primary channel”).

Regarding claim 7, Wang further discloses the method as claimed in claim 1, wherein the maximum channel width is a multiple of 20 MHz based on the 802.11 standard (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard and the channels in multiples of 20 MHz).

Regarding claim 8, Wang further discloses the method as claimed in claim 1, wherein the at least one neighbouring access point is present within a coverage area of the plurality of access points (Fig. 5).

Regarding claim 9, Wang further discloses the method as claimed in claim 1, wherein the request message comprising the at least one optimal target wireless channel along with the associated channel width (Fig. 13, 1312, [0163] and [0166] disclosing 1312 may specify the channel expected to be used as the primary channel and primary channels may be indicated by one or more sets of (channel number, bandwidth).).

Regarding claim 10, Wang further suggests the method as claimed in claim 1, wherein the plurality of access points receive one of the positive response and the negative response within a pre-defined time interval ([0190] disclosing expiration of a set time after the coordination request. It is reasonable to conclude that all of the APs are configured to perform the same technique; Further, if AP1 of Fig. 5 is one of the CorAPs of Fig. 16, it is reasonable to conclude all of the other APs of Fig. 5 would receive the response).

Regarding claims 11-13, the claims are directed towards a  system for allocating at least one wireless channel to an access point, the system comprising: a plurality of access points comprising: means to perform the method of claims 1-3. Wang discloses equivalent means (Fig. 5, [0181] “For a given AP and network, the set of neighboring networks that are overlapping and are capable of coordination is referred to as coordination candidates (CC) and the respective AP/RAP/PCP/relay STA are referred to as coordination candidate AP (CorAP).”); therefore, claims 11-13 are rejected on the grounds presented above for claims 1-3.

Response to Arguments
Claim Interpretation
Applicant has neither  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the claims 11-13 are interpreted as invoking 35 U.S.C. § 112(f).
Examiner notes that the reason for stating this interpretation on the record is for clarity of prosecution history and evidence of how examiner is interpreting the claims in order to promote quality patent prosecution in the hopes of producing quality patents. Examiner further recognizes that applicant has disclosed hardware and/or hardware/software embodiments of the claimed features with sufficient disclosure of algorithms either in prose or flow charts that provide adequate description of how to configure the hardware and/or hardware/software in order to arrive at the structure of the means which performs the function and/or it’s equivalents; and, examiner does not assert there is any deficiency in this regard.

Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively addressed the lack of clarity rejection raised in the previous office action; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 31 August 2021, hereafter “remarks”, have been fully considered but they are not persuasive. 

Applicant mischaracterizes the grounds of rejection of claim 1, See remarks, pg. 9, lines 4-10 by asserting the Office relies on Luo for allegedly disclosing the feature quoted therein; and asserts “the Office fails to expressly identify the elements lacking in Wang. Examiner respectfully disagrees with applicant’s assertions. Examiner expressly indicated in the rejection of claim 1, “Wang does not expressly disclose the following” (See office action mailed on 29 March 2021, pg. 8 line 11).
Further, the disputed obviousness rejection is based on the basic factual inquiries of Graham v. John Deere Co. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. (MPEP 2141)
The claims are given their broadest reasonable interpretation consistent with the specification with claim terms given their plain meaning. (MPEP 2173.01).
 Applicant describes the invention as encompassing the function “to select at least one target wireless channel from the plurality of wireless channels which has the highest comparative associated channel width. Therefore, the at least one target wireless channel has the highest channel width among the plurality of wireless channels, wherein the highest channel width is also a multiple of 20 MHz based on the IEEE 802.11ac standard.” (see pre-grant publication of the instant application, hereafter PG-PUB, at [0024]); and based on not receiving a positive response form a neighboring access point with respect to a request for determining if it is acceptable to utilize the selected target wireless channel “re-attempt to select a new target wireless channel having the highest channel width from the presently available plurality of wireless channels as compared to the channel width's [sic] of the currently selected at least one target wireless channel. Therefore, the new target wireless channel may now have the highest channel width.” (See PG-PUB [0025]-[0026]). As such, at least this portion of applicant’s disclosure appears to describe the feature “iteratively selecting at least one optimal target wireless channel from a plurality of wireless channels present within the at least one available wireless spectrum, wherein the at least one optimal target wireless channel is selected from the plurality of wireless channels which has a highest associated channel width as compared to a currently selected wireless channel.” As can be seen in applicant’s disclosure, first the channel with the highest width is selected from the plurality of channels. If this channel is deemed unacceptable, the next highest width channel is selected, and so forth.
While the feature “as compared to a currently selected wireless channel” is somewhat vague in applicant’s description because after the first selection (PG-PUB [0024]) the currently selected wireless channel has the highest width of the plurality of wireless channels and the next iteration selects the highest width channel from the plurality of wireless channels “presently available”. As such, the feature appears to encompass an iterative selection in order from the highest width to the lowest width channel. This is a reasonable interpretation of the claims given that the highest channel of the plurality which has not been selected yet would still be the highest width channel in comparison to the currently selected channel. Moreover, there would be no iterative selection if the instant invention merely repeated selecting the highest channel width of the plurality repeatedly even when said channel was deemed unacceptable by neighboring wireless access points.
It is noted that Applicant’s remarks admit “Luo’s channel selection is “from a higher bandwidth to a lower bandwidth”. (See remarks pg. 9, line 14). Further, applicant’s remarks do not provide any distinction of the disputed feature from examiner’s interpretation of said feature. Rather, applicant merely contradicts that what examiner has found as not disclosing the claimed feature. Applicant asserts that he selection taught by Luo selects channels within channels at [0122]. (See remarks. pg. 10, lines 2-4). As indicated above, and admitted by applicant, Luo channel selection is from a higher bandwidth to a lower bandwidth which is expressly disclosed by Luo ([0065] “a channel is selected from a higher bandwidth to a lower bandwidth”). And while the channels in the exemplary embodiment of Luo cited by examiner shows a more specific selection in which the order of selection is set such that each subsequent channel width selected is within the last, that still discloses selecting in an order from a higher bandwidth to a lower bandwidth.
Applicant argues the difference between Wang and Luo and questions the basis of the disputed grounds of rejection. (See remarks. pg. 10, lines 5-12). As highlighted above, the factual inquiry for an obviousness rejection is to identify the scope and content of the prior art and to ascertain the differences between the prior art and the claims at issue. Examiner’s finding that Wang selects at least one wireless channel from the plurality of wireless channels based on measured interference is what has been found by these factual inquiries. That is to say that is the scope and content of the prior art reference of record Wang and also the difference between the reference of record Wang and the claims at issue.
Applicant argues the office action fails to show how the combination shows the iterative selection of the claims. (See remarks, pg. 10, lines 13-20). Examiner respectfully disagrees. What Wang lacks, as indicated by the disputed grounds of rejection is any particular order of selecting the target wireless channels. In Wang, the iterative selection is from a range of IEEE 802.11 channel widths (Wang: Fig. 4, [0073] and [0075]). This deficiency in Wang is cured by the disclosure of Luo which discloses the claimed order of iterative selection in an iterative selection process in that, as admitted by applicant and discussed above, “a channel is selected from a higher bandwidth to a lower bandwidth.” This realizes a purpose that a channel is flexibly detected, an idle channel with a higher bandwidth can be detected more quickly.” (Luo: [0065]). This further addresses Applicant’s argument that examiner does not provide any reasoning or support for why one of ordinary skill in the art would be motivated to make the proposed combination. (See remarks, pg. 10, lines 14-16).
In order to support a prima facie case of obviousness, there are several exemplary rationales that support the rejection. One that has stood the test of time since Graham v. John Deere Co. and reaffirmed in KSR is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. (MPEP 2141 (III)). The motivation to modify Wang is found expressly in Luo, as discussed above with respect to Luo at [0065] and also clearly articulated in the grounds of rejection, selecting in the order disclosed by Luo leads to detection of higher bandwidth more quickly and with more easily implemented high bandwidth. (See Luo [0050] and [0065]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning(See remarks pg. 10, lines 20-21), while the assertion in conclusory and not considered persuasive, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant asserts that Wang does not disclose “automatically transmitting a request message to each of the at least one neighboring access points”. (See remarks, pg. 10, line 20 – pg. 11, line 5). Assertions which merely contradict examiner’s findings without providing any evidence or insight into a difference between examiner’s findings and a claim feature do not effectively shift the burden to examiner. Such assertions are not persuasive. Further, any device such as the devices in Wang which perform the functions and are implemented in the manner disclosed therein are by their nature “automated” or “automatic” or perform the functions “automatically”; as opposed to, “manually”, for example. (See Wang: [0260] “the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.”). Moreover, as far as the “request” feature is concerned, examiner cannot state it any more expressly than the disclosure of Wang, “Requesting AP 1601 may then determine the best primary channel for itself based on the measured interference and transmit the coordination request IEs 1612a and 1612b to CorAP 1602 and CorAP 1603 respectively.” ([0187]). “CorAPs 1602 and 1603 may evaluate the primary channel request and examine whether the new primary channel request is compatible their own primary channels.” ([0188]).
For these reasons, examiner is not persuaded by Applicant’s remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461